Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings submitted by the applicant on 08/07/2017 have been reviewed and accepted by the examiner. 
Response to Arguments
Regarding the applicant’s arguments directed at the rejection of claims 1-20 under 35 U.S.C. 112(a), the examiner respectfully withdraws the rejection in light of the amendments.
	Examiner respectfully notes the amendments overcome the latest art rejection, specifically Lin does not explicitly disclose an open Ethernet network, and a new grounds of rejection can be found below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“provisioning module configured to … receive … determine … automatically add … a gateway configured to utilize …” in claim 9. The specification [0070-0080] describes hardware device 500, the provisioning module, and gateway will be interpreted each be a hardware device 500.
“provisioning module is further configured to … automatically” in claim 12. The specification [0070-0080] describes hardware device 500, the provisioning module will be interpreted to be hardware device 500.
“a subscriber management system configured to automatically remove” in claim 13. The specification [0070-0080] describes hardware device 500, the subscriber management system will be interpreted to be hardware device 500.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 9, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170290074 A1) in view of Sichner et al. (US 20080080521 A1)

Regarding claim 1, Lee teaches a method for delivering content to a remote device, comprising: ([0015] method)
 receiving, over a first communication path of an open network, information (request and profile information) corresponding to the remote device, ([0045] receiving a request for a remote client device, over a public network (equivalent to a first communication path of an open network))
the first communication path connected to the remote device via the open network; ([0045] receiving a request for a remote client device, over a public network (equivalent to a first communication path of an open network))
comparing the received information to a set of known subscriber information; ([0052] comparing the received device identifying information with information in a subscriber database)
when the received information corresponds to at least one of the set of known subscriber information, delivering the content to the remote device over a second communication path of a closed (The examiner respectfully notes that according to the MPEP section 2111.04 section II “contingent limitations” recites “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B”. The examiner notes that the method cannot determine that received information both “corresponds” and “does not correspond” to at least one of the set of known subscriber information at the same time and therefore does not require that both conditions occur, therefore the examiner has chosen to map to only one of the conditions)
when the received information does not correspond to at least one of the set of known subscriber information ( determining that the device is new to the network and not associated with a subscriber) determining whether the received information should be added to the set of known subscriber information; ([0052] receiving by the device policy manager device information and determining that the device is new to the network (equivalent to does not correspond to at least one of the set of known subscribers) and not associated with the subscriber, in turn associating the device with the a private network subscriber and storing the association in the gateway)
when it is determined that the received information should be added to the set of known subscriber information, automatically updating the set of known subscriber information with the received ([0052] receiving by the device policy manager device information and determining that the device is new to the network (equivalent to does not correspond to at least one of the set of known subscribers) and not associated with the subscriber, in turn associating the device with the a private network subscriber and storing the association in the gateway)
and delivering content to the remote device over the second communication path using the gateway ([Fig 2-3; 0038; 0033] receiving by the user device content from the computing device 104 through the gateway; the user device can communicate with the computing device 104 through a private (equivalent to second communication path) or public network through the use of a gateway)
Even though Lee teaches the first communication path of an OPEN NETWORK Lee does not explicitly teach the first communication path is of an OPEN ETHERNET NETWORK and therefore does not explicitly teach  
 receiving, over a first communication path of an open Ethernet network, information corresponding to the remote device, 
the first communication path connected to the remote device via the open Ethernet network; 
Sichner teaches receiving, over a first communication path of an open Ethernet network, information corresponding to the remote device, ([0009; 0018; Fig 1] receiving in an open ethernet network, data from a first device (equivalent to information corresponding to the remote device)
the first communication path connected to the remote device via the open Ethernet network; ([0009; 0018; Fig 1] the first device is connected through open ethernet network)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Lee to include communicating through an open Ethernet network with a remote device such as is taught by Sichner
The suggestion/motivation for doing so is to be able to interconnect and integrate business and control networks [0003-0004]

([0039] where the subscriber information includes an IP address of the user device)

Regarding claim 6, Lee in view of Sichner teach the method of claim 1 and is disclose above, Lee further teaches wherein the remote device is a set-top box ([0034] wherein the user device is a set-top box)

Regarding claim 9, Lee teaches a system for providing content, comprising: ([0015] system)
a provisioning module configured to: (Fig 2; gateway device)
receive information from a remote device over a first communication channel of an open network, ([0045] receiving a request for a remote client device, over a public network (equivalent to a first communication path of an open network))
the first communication channel connecting the provisioning module and the remote device via the open network; ([0045] receiving a request for a remote client device, over a public network (equivalent to a first communication path of an open network))
determine whether to add the received information to an access control list associated with protected content; ([0052] receiving by the device policy manager device information and determining that the device is new to the network and not associated with the subscriber, in turn associating the device with the a private network subscriber and storing the association in the gateway (equivalent to determining whether to add the device to an access control list associated with protected content) since the device is not associated with a subscription and therefore cannot access protected content)
 and automatically add the received information to the access control list; ([0052] receiving by the device policy manager device information and determining that the device is new to the network and not associated with the subscriber, in turn associating the device with the a private network subscriber and storing the association in the gateway (equivalent to adding the received information the access control list))
and a gateway configured to utilize the access control list stored by the gateway to permit the remote device to access the protected content over a second communication channel of a closed network in response to a request received from the remote device over the second communication channel while the received information is included in the access control list, ([0038; 0033] receiving by the user device after it has been added to the subscription and added to the list of device the gateway is allowed to service, content from the computing device 104; the user device can communicate with the computing device 104 through a private (equivalent to second communication path) and public network)
the second communication channel connecting the gateway and the remote device via the closed network ([Fig 2-3; 0038; 0033] receiving by the user device content from the computing device 104 through the gateway; the user device can communicate with the computing device 104 through a private (equivalent to second communication path) through the use of a gateway)
Even though Lee teaches the first communication path of an OPEN NETWORK Lee does not explicitly teach the first communication path is of an OPEN ETHERNET NETWORK and therefore does not explicitly teach  
receive information from a remote device over a first communication channel of an open Ethernet network, the first communication channel connecting the provisioning module and the remote device via the open Ethernet network;
Sichner teaches a system for providing content, comprising: ([0015] system)
a provisioning module configured to: (Fig 1; communication adapter 22)
receive information from a remote device over a first communication channel of an open Ethernet network, ([0009; 0018; Fig 1] receiving in an open ethernet network, data from a first device (equivalent to information corresponding to the remote device)
 ([0009; 0018; Fig 1] receiving by the communication adapter in an open ethernet network path, data from a first device (equivalent to information corresponding to the remote device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Lee to include communicating through an open Ethernet network with a remote device such as is taught by Sichner
The suggestion/motivation for doing so is to be able to interconnect and integrate business and control networks [0003-0004]

Regarding claim 15, Lee teaches teaches a non-transitory computer-readable storage medium encoding computer executable instructions which, when executed by a processor, performs a method for automatically updating an access control list associated with a content delivery network, comprising: ([0021-0024] computer readable storage medium comprising instructions executed by a processor)
receiving, over a first communication channel of an open network, information from a remote device, ([0045] receiving a request for a remote client device, over a public network (equivalent to a first communication path of an open network))
the first communication channel connected to the remote device via the open network; ([0045] receiving a request for a remote client device, over a public network (equivalent to a first communication path of an open network))
determining whether the information corresponds to a set of known subscriber information; (0047-0048; when the device is new the system requests user identification information and determines if the user is a subscriber or not)
when the information corresponds to the set of known subscriber information (when the user is a subscriber), automatically updating the access control list (subscriber database) with the information; (0047-0048; 0052; when the user is subscriber, updating the subscriber database with the new device information)
and providing content to the remote device over a second communication channel of a closed network using a router that stores the access control list and uses the access control list to determine whether to provide the content in response to a request received from the remote device over the second communication channel, (0052; the subscriber database (equivalent to access control list) is stored in the gateway (equivalent to router) which routes content to the user via a closed private network after the device and subscriber are authenticated; ([Fig 2-3; 0038; 0033] receiving by the user device content from the computing device 104 through the gateway; the user device can communicate with the computing device 104 through a private (equivalent to second communication path) through the use of a gateway)
the second communication channel connecting the router and the remote device via the closed network. ([Fig 2-3; 0038; 0033] receiving by the user device content from the computing device 104 through the gateway; the user device can communicate with the computing device 104 through a private (equivalent to second communication path) through the use of a gateway)
Even though Lee teaches the first communication path of an OPEN NETWORK Lee does not explicitly teach the first communication path is of an OPEN ETHERNET NETWORK and therefore does not explicitly teach  
receiving, over a first communication channel of an open Ethernet network, information from a remote device, the first communication channel connected to the remote device via the open Ethernet network;
In an analogous art Sichner teaches receiving, over a first communication channel of an open Ethernet network, information from a remote device, ([0009; 0018; Fig 1] receiving in an open ethernet network, data from a first device (equivalent to information corresponding to the remote device)
([0009; 0018; Fig 1] receiving by the communication adapter in an open ethernet network path, data from a first device (equivalent to information corresponding to the remote device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Lee to include communicating through an open Ethernet network with a remote device such as is taught by Sichner
The suggestion/motivation for doing so is to be able to interconnect and integrate business and control networks [0003-0004]

Regarding claim 19, Lee in view of Sichner teach the non-transitory computer-readable storage medium of claim 15, and is disclosed above, Lee further teaches wherein the information is one or more of a subscriber identification number, a block of internet protocol addresses, and a media access control address ([0047] MAC address)

	Regarding claim 20 the claim inherits the same rejection as claim 1 above for reciting similar limitations. 

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170290074 A1) in view of Sichner et al. (US 20080080521 A1) in view of Lin et al. (US 20120133731 A1) 

Regarding claim 14, Sichner in view of Lee teach the system of claim 9, and is disclosed above, Sichner in view of Lee do not explicitly teach wherein the gateway restricts access to at least one of a content delivery network and a digital rights manager
 Lin teaches wherein the gateway restricts access to at least one of a content delivery network (content delivery system) and a digital rights manager (policy management server) ([0014-0017; 0042] receiving through a public network (equivalent to first communication path of an open network) a request from the user device, and authenticating by the application server the user by using the user information and user device information as well as licensing and subscription information (equivalent to restricting access by the gateway); allowing the user device after authentication access to the content delivery system which includes a content server and policy management server)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Lee in view of Sichner to include a gateway restricting access to a content delivery network and a digital rights manager
The suggestion/motivation for doing so is to be able to interconnect and integrate business and control networks [0003-0004]

Claims 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170290074 A1) in view of Sichner et al. (US 20080080521 A1) and further in view of Barkie et al. (US 20160241563 A1)

Regarding claim 2, Lee in view of Sichner teach the method of claim 1, Lee in view of Sichner does not explicitly disclose blocking information received from the remote device when it is determined that the received information should not be added to the set of known subscriber information
In an analogous art Barkie teaches blocking information received from the remote device when it is determined that the received information should not be added to the set of known subscriber information ([0017 & 0023] when the unauthorized device is not registered (equivalent to set of known subscriber information), the system determines if the device classified as unauthorized, if it is classified as such then the device cannot be registered and is blocked from accessing the network)

The suggestion/motivation for doing so is to be able to block unauthorized users

	Regarding claim 4, Lee in view of Sichner teach the method of claim 1, Lee in view of Sichner do not explicitly teach wherein the second communication path comprises a firewall
In an analogous art Barkie teaches wherein the second communication path comprises a firewall ([0029; 0039] communications to the server encounter a firewall used to restrict access to the server; see Fig 2 showing a path to the server and a path to the intelligent controller, where the path to the server incorporates a firewall, though that firewall is shown upstream in network 290 0039 teaches that the firewall can be downstream)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Lee in view of Sichner to include a firewall that restricts devices that are unauthorized to access a network server as is taught by Barkie
The suggestion/motivation for doing so is to be able to block unauthorized users

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170290074 A1) in view of Sichner et al. (US 20080080521 A1) and further in view of Davis et al. (US 20120117571 A1)

	Regarding claim 5 Lee in view of Sichner teach the method of claim 1, and is disclosed above Lee in view of Sichner do not explicitly teach wherein the first communication path is an open Ethernet 
In an analogous art Davis teaches wherein the first communication path is an open Ethernet ([0043] communication interface 212 may include one or more interface cards such as Ethernet for communicating with other devices)

The suggestion/motivation for doing so is to be able to utilize different network communications

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170290074 A1) in view of Sichner et al. (US 20080080521 A1) and further in view of Cholas et al. (US 20110219229 A1)

Regarding claim 8, Lee in view of Sichner teaches the method of claim 1, and is disclosed above, Lee in view of Sichner do not explicitly teach removing the received information from the set of known subscriber information when it is determined that the remote device should not have access to the content
In an analogous art Cholas teaches removing the received information from the set of known subscriber information when it is determined that the remote device should not have access to the content ([0066] revoking the subscribers rights to access the content after the subscriber is no longer authorized)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Lee in view of Sichner to include using an Ethernet connection for communication as is taught by Davis
The suggestion/motivation for doing so is to be able to utilize different network communications

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170290074 A1) in view of Sichner et al. (US 20080080521 A1) and further in view of Bell et al. (US 20160330245 A1)

Regarding claim 7, Lee in view of Sichner teach the method of claim 1, and is disclosed above, Lee in view of Sichner do not explicitly teach wherein automatically updating the set of known subscriber information with the received information comprises automatically updating a range of internet protocol addresses associated with the received information
	In an analogous art Bell teaches wherein automatically updating the set of known subscriber information with the received information comprises automatically updating a range of internet protocol addresses associated with the received information ([0273] when a new client IP address appears in the traffic flow of the customer network, after authentication, adding a range of IP addresses associated with the customer network (equivalent to subscriber information))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Lee in view of Sichner to include updating rages of IP addresses associated with the customer information as is taught by Bell
	The suggestion/motivation is to keep track of network IP address range assignments 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170290074 A1) in view of Sichner et al. (US 20080080521 A1) and further in view of Kato (US 20120099589 A1) 

	Regarding claim 10, Lee in view of Sichner teach the system of claim 9 and is disclosed above, Lee in view of Sichner do not explicitly disclose wherein the gateway is a firewall 
	In an analogous art Kato teaches wherein the gateway is a firewall ([0058] wherein the content management device is composed of a gateway and a firewall) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Lee in view of Sichner to include a gateway that includes a firewall as is taught by Kato


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170290074 A1) in view of Sichner et al. (US 20080080521 A1) in view of Kato (US 20120099589 A1) and further in view of Barkie et al. (US 20160241563 A1)

Regarding claim 11, Lee in view of Sichner in view of Kato teach the system of claim 10, and is disclosed above, Lee in view of Sichner in view of Kato do not explicitly teach wherein the provisioning module communicates the updated access control list to the firewall
	In an analogous art Barkie wherein the provisioning module communicates the updated access control list to the firewall ([0014] the intelligent controller may update an access control list used by the firewall)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Lee in view of Sichner in view of Kato to include updating the access control list used by the firewall as is taught by Barkie
The suggestion/motivation for doing so is to be able to update network access information that the firewall uses

Claims 12, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170290074 A1) in view of Sichner et al. (US 20080080521 A1) and further in view of Davis et al. (US 20120117571 A1)

Regarding claim 12, Lee in view of Sichner teach the system of claim 9, and is disclosed above, Lee in view of Sichner do not explicitly teach wherein the provisioning module is further configured to automatically remove the received information from the access control list
([0071-0073] automatically executing firewall functions including removing an entry from an access control list;)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Lee in view of Sichner to include updating the access control list used by the firewall by deleting entries from the access control list as is taught by Davis
The suggestion/motivation for doing so is to be able to update network access information that the firewall uses by deleting entries

Regarding claim 17, Lee in view of Sichner teach the non-transitory computer-readable storage medium of claim 15, and is disclosed above, Lee in view of Sichner do not explicitly teach instructions for determining whether the remote device maintains access to the content over the second communication channel
In an analogous art Davis teaches instructions for determining whether the remote device maintains access to the content over the second communication channel ([0071-0073] automatically executing firewall functions including removing an entry from an access control list; equivalent to determining to not maintain access for the remote device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Lee in view of Sichner to include updating the access control list used by the firewall by deleting entries from the access control list as is taught by Davis
The suggestion/motivation for doing so is to be able to update network access information that the firewall uses by deleting entries

Regarding claim 18, Lee in view of Sichner teach the non-transitory computer-readable storage medium of claim 17, and is disclosed above, Lee in view of Sichner do not explicitly disclose instructions 
In an analogous art Davis teaches instructions for removing the information from the updated access control list when it is determined the remote device should not maintain access to the content over the second communication channel ([0071-0073] automatically executing firewall functions including removing an entry from an access control list; if the firewall previously allowed access to the network, and now removes access its equivalent to should not maintain access to the content over the second communication channel)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Lee in view of Sichner to include updating the access control list used by the firewall by deleting entries from the access control list as is taught by Davis
The suggestion/motivation for doing so is to be able to update network access information that the firewall uses by deleting entries

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170290074 A1) in view of Sichner et al. (US 20080080521 A1) in view of Wohlert et al. (US 20110249658 A1)

Regarding claim 13, Lee in view of Sichner teach the system of claim 9, and is disclosed above, Lee in view of Sichner do not explicitly teach further comprising a subscriber management system configured to update a subscriber list associated with the access control list
In an analogous art Wohlert teaches a subscriber management system configured to update a subscriber list associated with the access control list ([0142] the management system updates access control lists associated with one or more subscriber accounts when a new subscriber is added to the database (equivalent to subscriber list))

The suggestion/motivation for doing so is to be able to update network access information that the firewall uses by deleting entries

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170290074 A1) in view of Sichner et al. (US 20080080521 A1) in view of Fargano et al. (US 20150207699 A1)
	
Regarding claim 16, Lee in view of Sichner teach the non-transitory computer-readable storage medium of claim 15, and is disclosed above, Lee in view of Sichner does not explicitly teach instructions for providing the updated access control list to a router
	In an analogous art Fargano teaches instructions for providing the updated access control list to a router ([0070] providing updated access control lists to the plurality of routers) 
	It would have been to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Lee in view of Sichner to include providing ACL to routers as is taught by Fargano
	The suggestion/motivation to do so is to be able to deny routing a subscriber without rights/permissions






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695.  The examiner can normally be reached on 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Abderrahmen Chouat
Examiner
Art Unit 2451